Mr. Justice Woods
delivering tho opinion of the court and affirming the judgment of the circuit court.
Where, under the original patent, suit could be maintained only against those who employed the combination embracing all the distinct contrivances described in Hie reissued patent, a reissue which claims each device separably is too broad, and consequently void. If any correction was desired it should have been applied for immediately — the right is abandoned and lost by unreasonable delay. Miller v. Bridgeport Brass Co. 3 Morr. Trans. 419, followed.